DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 06/29/2022 has been entered.  Claims 1-23, 25-27, and 29-31 remain pending in the application.  Claims 24 and 28 have been cancelled.  Claims 1-16 were withdrawn, and are cancelled as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Steven W. Benintendi (Reg. No. 56,297) on 07/15/2022.

The following claims of the application have been amended as follows:

1-16. (Cancelled)

18. (Currently Amended) The method of claim 17, further comprising: 
applying tension to the plurality of strengthening elements positioned within the plurality of external grooves and maintaining the tension through 

20. (Currently Amended) The method of claim 19, wherein the blade includes a web extending within a tubular structure defined by the sidewall of the plurality of shell core sections and the web extending along the span length to reinforce the blade, and the step of applying the plurality of strengthening elements further comprises: 
applying a higher density per area of the strengthening elements in sparcap regions located adjacent to junctions of the web and the shell core sections than of other strengthening elements located at other portions of the plurality of shell core sections.

21. (Currently Amended) The method of claim 17, further comprising: 
manufacturing the plurality of shell core sections from raw material prior to connecting the plurality of shell core sections together.

22. (Currently Amended) The method of claim 21, wherein manufacturing the plurality of shell core sections further comprises: 
moulding the plurality of shell core sections in at least one mould in a shape of corresponding wind turbine blade sections such that the plurality of shell core sections include the plurality of external grooves on the external surface thereof.

23. (Currently Amended) The method of claim 21, wherein manufacturing the plurality of shell core sections further comprises: 
forming the plurality of shell core sections by additive manufacturing to have a shape of corresponding wind turbine blade sections such that the plurality of shell core sections include the plurality of external grooves on the external surface thereof.

25. (Currently Amended) The method of claim 17, further comprising: 
positioning a web within a tubular structure defined by the sidewall of the plurality of shell core sections and along the span length to reinforce the blade; and 
positioning at least one web flange to extend within the tubular structure of the plurality of shell core sections and between the web and the plurality of shell core sections to strengthen the blade at junctions of the web and the plurality of shell core sections, 
wherein the web and the at least one web flange are formed from different material than the plurality of shell core sections.

26. (Currently Amended) The method of claim 17, further comprising: 
supplying the plurality of shell core sections to a creel of feeders configured to apply said plurality of strengthening elements onto said plurality of shell core sections.

30. (Currently Amended) The method of claim 29, further comprising: 
manufacturing the plurality of shell core sections at a manufacturing station proximate to the site of installation for the wind turbine prior to connecting the plurality of shell core sections together.

31. (Currently Amended) The method of claim 29, further comprising: 
manufacturing the plurality of shell core sections from raw material at a second separate site, and transporting said plurality of shell core sections to said site proximate to the site of installation for the wind turbine prior to connecting the plurality of shell core sections together.


The above changes to the claims have been made to resolve 112 issues and address claim objections.  Claims 1-16 were withdrawn because these claims pertained to separate inventions.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Randall (US 2016/0281680 A1), Hong (US 2012/0156049 A1), Hancock (US 2011/0091326 A1), Obrecht et al. (U.S. 9,283,726), Tobin et al. (US 2018/0223794 A1), and Rohden (US 2016/0215762 A1).
	Regarding claim 17, Applicant’s arguments are persuasive (see p. 15), wherein the prior art of record fails to disclose or suggest of the plurality of external grooves being recessed into portions of the external surface of the blade away from a spar cap region.  Randall discloses that grooves (140, 142) extend only between the ends of the shear web (144), which is the spar cap region of the blade ([0067]).  It would not have been obvious to one of ordinary skill in the art to include grooves in other portions of the blade away from the spar cap region as such modification would significant alter and disrupt the functionality of the blade disclosed in Randall.  Further such modification would result from improper hindsight reasoning.
	Claims 18-23, 25-27 and 29-31 are allowable, as they are dependent on claim 17.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/18/2022